Citation Nr: 0015652	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for joint problems and 
body aches, including as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.

3.  Entitlement to service connection for cough and shortness 
of breath, including as due to an undiagnosed illness.

4.  Entitlement to service connection for vision problems, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for weight loss, 
stomach cramping, nausea and diarrhea, including as due to an 
undiagnosed illness.

6.  Entitlement to service connection for skin/itching 
problems, including as due to an undiagnosed illness.

7.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

9.  Entitlement to service connection for speech changes, 
including as due to an undiagnosed illness.

10.  Entitlement to service connection for stress, sleeping 
difficulty, depression, memory loss and concentration 
problems, including as due to an undiagnosed illness.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

12.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The appellant served in the military from April 1990 to 
August 1990, and from December 1990 to May 1991.  The latter 
period of service has been verified as active duty.  The 
appellant's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices in Louisville, 
Kentucky and St. Louis, Missouri.


REMAND

Applicable law provides that appellate review will be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991).  A substantive 
appeal must be filed within 60 days from the date the RO 
mails the SOC, or within the remainder of the one-year period 
from the date of the notification of the determination, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(1), 
(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1999).  

When it is required that a written document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the VA.  
In calculating this five-day period, Saturdays, Sundays and 
legal holidays will be excluded.  38 C.F.R. § 20.305 (1999).

On November 12, 1997, the RO denied the appellant entitlement 
to service connection for PTSD.  The RO notified the 
appellant of its decision on November 14, 1997.  A notice of 
disagreement as to this issue was received from the appellant 
on November 25, 1997.  On September 10, 1998, the RO issued a 
supplemental statement of the case (SSOC), which listed 
multiple issues on appeal including entitlement to service 
connection for PTSD.  (The RO never issued an SOC pertaining 
to the PTSD appeal.)  On November 30, 1998, the RO received a 
VA Form 9 (Appeal to Board of Veterans' Appeals) from the 
appellant that indicated that she was appealing all issues 
addressed in the September 10, 1998 SSOC.  In light of these 
facts, it appears that, under 38 C.F.R. § 20.305, the 
appellant might not have filed a timely substantive appeal of 
the RO's denial of entitlement to service connection for 
PTSD.

The appellant also may not have filed a timely substantive 
appeal of the RO's denial of entitlement to service 
connection for rheumatoid arthritis.  The RO's initial denial 
of this claim appears in an SOC dated November 10, 1997.  The 
appellant next mentioned her rheumatoid arthritis at a 
hearing held at the RO on February 3, 1998.  The transcript 
of the hearing testimony can be construed as an NOD.  On 
September 10, 1998, the RO issued a supplemental statement of 
the case (SSOC), which listed multiple issues on appeal 
including entitlement to service connection for rheumatoid 
arthritis.  On November 30, 1998, the RO received a VA Form 9 
(Appeal to Board of Veterans' Appeals) from the appellant 
that indicated that she was appealing all issues addressed in 
the September 10, 1998 SSOC.    

The Board as a statutory tribunal must ensure that it has 
jurisdiction before addressing the merits of an issue.  Marsh 
v. West, 11 Vet.App. 468, 469 (1998) (citing Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  However, since 
the record does not show that the appellant has been informed 
that her appeal on the issues of entitlement to service 
connection for PTSD and rheumatoid arthritis might not be 
perfected, she has not had the opportunity to submit evidence 
and argument as to this question.  Accordingly, these issues 
must be remanded to afford the appellant due process of law.  
Marsh v. West, 11 Vet.App. 468, 469 (1998); Bernard v. Brown, 
4 Vet.App. 384, 394-5 (1993).

In addition, the record is unclear regarding whether Issues 
#1 - #10 noted above have been properly characterized.  On 
March 7, 1996, the RO denied the appellant entitlement to 
service connection for joint problems and body aches with 
cramping and numbness, fatigue, cough and shortness of 
breath, change in vision, weight loss, stomach cramps, nausea 
and diarrhea, urticaria (claimed as an itching problem), hair 
loss, headaches, change in speech, stress, sleeping 
difficulty, depression, memory loss and concentration 
problems, all including as due to an undiagnosed illness.  In 
February 1997, the appellant telephoned and requested the 
status of her claim.  In May 1997, she submitted a written 
statement indicating that she still had undiagnosed 
conditions, including gastrointestinal problems, headaches, 
edema, irritable bowel disease, malaise and fatigue, and 
aching joints.  In August 1997, the RO again denied all of 
the claims previously noted.  The RO considered the claims on 
a de novo basis rather than determining whether the appellant 
had submitted new and material evidence to reopen them.  As 
the record stands, the Board is uncertain whether the RO 
believes the appeal on Issues #1 - #10 ensues from the March 
1996 rating decision (in which case, the issues are properly 
characterized) or the August 1997 rating decision (in which 
case, the issues are improperly characterized).  
Clarification in this regard is needed.

If the RO determines that the appeal on Issues #1 - #10 
ensues from the August 1997 rating decision, the issues on 
appeal need to be recharacterized and the RO needs to 
adjudicate whether the appellant has submitted new and 
material evidence to reopen these claims.  As well, so as not 
to prejudice the appellant, she and her representative must 
be provided with the relevant legal criteria governing the 
reopening of claims and afforded an opportunity to submit 
evidence and argument in response thereto.  Bernard, 4 
Vet.App. at 393.

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following development:

1.  The RO should determine whether the 
appellant filed a timely appeal of the 
RO's November 12, 1997 denial of 
entitlement to service connection for 
PTSD and of the RO's November 10, 1997 
denial of entitlement to service 
connection for rheumatoid arthritis.  If 
the RO determines that a timely 
substantive appeal was not filed with 
regard to either issue, then the 
appellant and her representative should 
be notified.  If the appellant protests 
the RO's determination in this regard, 
then the RO should furnish the appellant 
and her representative an SOC pertaining 
to the timeliness issue and advise them 
of the need to file a timely substantive 
appeal on the issues mentioned. 

2.  The RO should then determine whether 
the appellant filed a timely appeal of 
the RO's March 7, 1996 denial of 
entitlement to service connection for 
joint problems and body aches with 
cramping and numbness, fatigue, cough and 
shortness of breath, change in vision, 
weight loss, stomach cramps, nausea and 
diarrhea, urticaria (claimed as itching 
problem), hair loss, headaches, change in 
speech, stress, sleeping difficulty, 
depression, memory loss and concentration 
problems, all including as due to an 
undiagnosed illness.  If the RO 
determines that the appellant did not 
file a timely appeal of the March 7, 1996 
rating decision, it should adjudicate 
whether new and material evidence has 
been submitted to reopen these claims.  
If the RO's decision is unfavorable to 
the appellant with regard to any of the 
issues noted, it should furnish the 
appellant and her representative an SSOC, 
which includes the governing legal 
criteria applicable to reopened claims, 
and afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further review.


The purpose of this REMAND is to ensure that the appellant is 
afforded due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The appellant may submit additional evidence in 
support of her appeal; however, she is not required to act 
unless otherwise notified.


		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




